NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ANTONIO J. RODRIGUEZ,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0nden.t.
2010-3149
Petition for review of the Merit Systems Protection
Board in case no. NY0731090060-B-1.
ON MOTION
ORDER
Antonio J. Rodriguez moves for leave to file all the
documents that he filed at the Merit Systems Protection
Board in this case to be considered as his initial brief
Upon consideration thereof`,
IT ls ORDERE1:) THA'r:
The motion is denied Rodriguez may attach the rele-
vant documents to his informal brief, but he must com-
plete and use the informal brief form (f`orm attached).

RODRlGUEZ V. MSPB
2
Rodriguez's informal brief is due within 30 days of the
date of filing of this order.
FoR THE CoURT
FEB 0 4 2011 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Antonio J. Rodriguez (inf0rmal brief form enclosed)
S
Michael Carney, Esq.
FlL£D
u.s. cover or APPEALs son
rr-ls FenanAL crncurr
FEB 04 2011
JANH°DRBAL¥
CLEH(